Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00483-CV

       THE TOWN OF BARTONVILLE PLANNING AND ZONING BOARD OF
                     ADJUSTMENTS and Kristi Gilbert,
                             Appellants

                                               v.

                  BARTONVILLE WATER SUPPLY CORPORATION,
                                 Appellee

                     From the 393rd District Court, Denton County, Texas
                               Trial Court No. 2012-60272-393
                            Douglas M. Robison, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, appellee’s motion for rehearing is
DENIED, and our prior opinion and judgment of March 27, 2013 are WITHDRAWN. The
judgment of the trial court is REVERSED and this cause is REMANDED to the trial court for
further proceedings consistent with this opinion. Costs of appeal are taxed against Appellee
Bartonville Water Supply Corporation.

       SIGNED June 12, 2013.



                                                Karen Angelini, Justice